Lyon, J.
The statute provides that the exemption of a homestead shall not be impaired by a sale thereof, but such exemption “shall extend to the proceeds derived from such sale, while held with the intention to procure another homestead therewith, for a period not exceeding two years.” K. S. pj 783, sec. 2983.
The note being proceeds derived from the sale of the judgment debtor’s homestead less than two years before the garnishee action was brought, and the same being held by him with the intention to procure another homestead therewith, the only question in the case is, Was his right to hold the same exempt from seizure defeated by the removal of the judgment debtor from the sta£e? We think this question must be answered in the negative. The statute contains no such restriction. It exempts the proceeds of the sale of a homestead for two years, with the single condition that the same be held with the intention to procure another homestead therewith. This condition is complied with in the present case. It does not impose as a condition of the exemption that the grantor of the homestead shall continue to reside in this state, or that his intention must be to procure another homestead in this state. To hold that either of those conditions is implied in the statute would not only violate the liberal rule of construction of exemption laws in favor of the debtor which has always obtained in this state, but would be an interpolation of conditions and restrictions in the statute, which the legislature has not expressed, and, as we think, did not intend.
An argument against the view we have taken of the statute was presented by the learned counsel for the plaintiff, based upon the language of the same section (2983) which exempts a homestead “ owned and occupied by any resident of this state.” But we regard this provision merely as a restriction *585upon the right to acquire a homestead, limiting the right to a resident of this state, and not as a limitation upon the exemption of the proceeds of the sale of a homestead when one has been acquired and afterwards sold. As before observed, any other construction would do violence to the language of the statute.
The rule of construction here adopted was sanctioned and applied by this court in Lowe v. Stringham, 14 Wis., 222.
, The judgment must be affirmed.